Exhibit 10.2

Blackstone Capital Partners V L.P.


BLACKSTONE MANAGEMENT ASSOCIATES V L.L.C., GENERAL PARTNER

July 15, 2007

ReAble Therapeutics Finance LLC

9800 Metric Blvd.
Austin, TX 78758

Ladies and Gentlemen:

Reference is made to the Agreement and Plan of Merger (the “Merger Agreement”),
dated as of the date hereof, to be entered into by and among ReAble Therapeutics
Finance LLC, a Delaware limited liability company (the “Parent”), Reaction
Acquisition Merger Sub, Inc., a Delaware corporation formed by the Parent
(“Merger Sub”) and DJO Incorporated, a Delaware corporation (the “Company”),
pursuant to which Merger Sub will be merged with and into the Company and the
Company will continue its existence as the surviving corporation.  Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Merger Agreement.

This letter agreement will confirm the commitment of Blackstone Capital Partners
V L.P. (“Blackstone”) to provide to you at the time of the Closing under the
Merger Agreement an equity contribution of up to $408.4 million solely for
purposes of funding, and to the extent necessary to fund, the Merger
Consideration and other transactions pursuant to and in accordance with the
Merger Agreement and related fees and expenses; provided that Blackstone shall
not, under any circumstances, be obligated to contribute to you more than the
amount specified above.  The amount to be funded under this letter agreement may
be reduced by Blackstone in the event that you do not require all of the funds
with respect to which commitments have been made hereunder in order to
consummate the transactions contemplated by the Merger Agreement.  We may
allocate a portion of our investment to our related co-investor vehicles or
alternative investment vehicles (Blackstone, together with such other entities,
the “Investors”); provided, however that such allocation will not reduce
Blackstone’s commitment hereunder.

Notwithstanding anything herein to the contrary, the Investors’ obligations to
fund their commitments under this letter agreement are subject to the terms of
this letter agreement and to the satisfaction or waiver of all the conditions
set forth in Sections 7.1 and 7.2 of the Merger Agreement, and will occur
simultaneously with the Closing.  No waiver by the Parent or Merger Sub of any
conditions set forth in Sections 7.1 and 7.2 of, or other amendment or
modification to, the Merger Agreement may be made without Blackstone’s prior
written consent (which consent shall not be unreasonably withheld).

You agree to indemnify and to hold harmless the Investors from and against any
and all actions, suits, proceedings (including any investigations or inquiries),
losses, claims, damages, liabilities or expenses of any kind or nature
whatsoever that may be incurred by or asserted against or involve any Investors
or any of their respective partners, members, officers,


--------------------------------------------------------------------------------


agents or employees as a result of or arising out of or in any way related to
the transactions described in this letter agreement.  You further agree to pay
to or reimburse the Investors upon demand any legal or other expenses incurred
by the Investors in connection with investigating, defending, or preparing to
defend any such action, suit, claim or proceedings (including any inquiry or
investigation).  You also agree to pay or reimburse to the Investors all
reasonable out-of-pocket expenses of the Investors incurred in connection with
evaluating the transactions contemplated by this letter agreement and
negotiating, documenting and closing the transactions contemplated hereby and by
the Merger Agreement, including reasonable expenses for attorneys, accountants
and other professional services obtained by us.  The provisions of this
paragraph are independent of all other obligations of the Parent hereunder and
shall survive termination or expiration of this letter agreement but shall
terminate upon the closing of the equity contribution to the Parent contemplated
by this letter agreement.

Notwithstanding anything that may be expressed or implied in this letter
agreement or any document or instrument delivered contemporaneously herewith,
and notwithstanding the fact that the Investors may be partnerships or limited
liability companies, the Parent by its acceptance of the benefits of this letter
agreement, covenants, agrees and acknowledges that no individual, a corporation,
a limited liability company, a partnership, an association, a trust or any other
entity or organization, including any Governmental Entity (a “Person”) other
than the Investors shall have any obligation hereunder, and that the Parent has
no right of recovery against, and no liability shall attach to, be imposed on or
otherwise be incurred by the Investors or the former, current or future
stockholders, directors, officers, employees, agents, affiliates, members,
managers, general or limited partners, or assignees of the Investors or any
former, current or future stockholder, director, officer, employee, agent,
affiliate, member, manager, general or limited partner, or assignee of any of
the foregoing (each, other than the Investors, an “Affiliate”), whether by or
through attempted piercing of the corporate veil, by or through a claim by or on
behalf of the Parent against the Investors or any Affiliate, by the enforcement
of any assessment or by any legal or equitable proceeding, by virtue of any
statute, regulation or applicable law, or otherwise, except for the Parent’s
right to be capitalized by the Investors under and to the extent provided in
this letter agreement and subject to the terms and conditions hereof.  The
Parent hereby covenants and agrees that it shall not institute, and shall cause
its affiliates not to institute, any proceeding or bring any other claim arising
under, or in connection with, the Merger Agreement or the transactions
contemplated thereby, against the Investors or any Affiliate except for claims
solely against the Investors under this letter agreement.  Recourse against the
Investors under this letter agreement shall be the sole and exclusive remedy of
the Parent and its affiliates against the Investors or any Affiliate in respect
of liabilities or obligations arising under, or in connection with, the
Agreement or the transactions contemplated thereby.

This letter agreement will become effective upon its acceptance by you, as
evidenced by the delivery to us of a counterpart of this letter agreement
executed by you.  This letter agreement will terminate automatically and
immediately on March 15, 2008 or such earlier date on which the Merger Agreement
is terminated.  Any delivery of this letter agreement to the Company or Merger
Sub or to any other Person prior to your delivery to us of a counterpart of this
letter agreement executed by you will render this letter agreement null and
void.

2


--------------------------------------------------------------------------------


Neither this letter agreement nor any of the rights and obligations described
herein may be assigned, other than by us in accordance with the last sentence of
the second paragraph of this letter agreement.  Nothing set forth in this letter
agreement shall be construed to confer upon or give to any Person other than the
Parent any rights or remedies under or by reason of this commitment or to confer
upon or give to any Person any rights or remedies against any Person other than
the undersigned under or by reason of this commitment. The Parent’s creditors
shall have no right to enforce this letter agreement or to cause the Parent to
enforce this letter agreement.

This letter agreement may be executed in counterparts.  This letter agreement
shall be governed by the laws of the State of New York.  Each of the parties
hereto hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the courts of the State of New York and the courts of
the United States of America located in the State of New York for any litigation
arising out of or relating to this letter agreement or the transactions
contemplated hereby.  Each of the parties hereby irrevocably and unconditionally
waives any objection to the laying of venue of any litigation arising out of
this letter agreement or the transactions contemplated hereby in the courts of
the State of New York or the courts of the United States of America located in
the State of New York and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such litigation
brought in any such court has been brought in an inconvenient forum.

EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS LETTER AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

[Remainder of page intentionally left blank]

3


--------------------------------------------------------------------------------


Very truly yours,

 

 

 

BLACKSTONE CAPITAL PARTNERS V L.P.

 

 

 

By:  Blackstone Management Associates V L.L.C.,

 

its General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ Chinh E. Chu

 

 

 

Name:  Chinh E. Chu

 

 

Title:  Member

 

Accepted and Agreed:

 

REABLE THERAPEUTICS FINANCE LLC

 

 

By:

/s/ Harry L. Zimmerman

 

Name:  Harry L. Zimmerman

Title:  EVP-General Counsel

 

[Equity Commitment Letter Signature Page]


--------------------------------------------------------------------------------